                              Case 1:18-cv-11507-JPC Document 99 Filed 09/15/20 Page 1 of 1


                                                             WILLIAM M. PINZLER, ESQ.
                                                               1700 Broadway 41st Floor
                                                              New York, New York 10019
                                                                ____________________

                                                               Telephone (646) 412-3245
                                                               Facsimile (212) 757-0469
                                                             Email: WMP@wpinzlerlaw.com

                                                                                          September 15, 2020

                                                                         VIA CM/ECF

                Honorable Jesse M. Furman
                United States District Judge
                USDC, Southern District of New York
                40 Centre Street, Room 2202
                New York, NY 10007

                           Re:       Discovery Deadline (July 17, 2020)
                                     ESI Cases and Accessories, Inc. v. Home Depot Product Authority, LLC
                                     Civil Action No. 18-cv-11507-JMF

                Dear Judge Furman:

                        Plaintiff hereby moves with the agreement of Defendant in the above-referenced matter
                for a brief extension of the discovery deadline to agree on procedure for and the complete
                inspection of inventory as well as Corporate Representative Depositions of each side for an
                additional sixty days.

                       Plaintiff and Defendants have been discussing the production of documents and
                depositions and counsel have agreed upon a schedule for production of documents and
                examinations. A further sixty (60) day extension will allow the orderly completion. We have
                conferred with Defendant’s counsel who has consented to this additional 60 day extension to
                allow the depositions and document production. Please let me know if I can answer any
                questions or be of any further assistance.

                                                                                                   Respectfully submitted,

                                                                                                   William M Pinzler

                                                                                                   William M Pinzler
                cc:        All Counsel of Record via CM/ECF
Under the Federal Rules of Civil Procedure, "[a] schedule may be modified only for good cause and with the judge's consent." Fed. R. Civ. P. 16(b)(4). "A
finding of good cause depends on the diligence of the moving party." Grochowski v. Phoenix Const., 318 F.3d 80, 86 (2d Cir. 2003). Here, the parties – who
have already received two previous extensions, see ECF Nos. 85, 88 – do not even make an effort to show good cause. Accordingly, the Court would be on firm
ground denying the motion altogether. (The motion is also untimely under the Court’s rules – and could be denied on that basis as well.)

That said, in light of the complications arising from the current public health situation and the fact that the parties have a settlement conference scheduled for
September 30, 2020, the Court will – as a courtesy – grant one final 30 day extension of the fact discovery deadline. No further extensions will be granted. In
light of the extension, the pretrial conference scheduled for September 24, 2020, is ADJOURNED to October 22, 2020 at 3:45 p.m. The Clerk of Court is
directed to terminate ECF No. 98. SO ORDERED.


                                                                                                                            September 15, 2020
